Knight Transportation Reports Revenue and Net Income for the Fourth Quarter of PHOENIX - (BUSINESS WIRE) - Knight Transportation (NYSE: KNX), one of the country’s largest truckload carriers, reported revenue and earnings for the fourth quarter and year ended December 31, 2008.Highlights include; · Total revenue of $174.8 million for the fourth quarter and $766.9 million for the year. · Operating ratio of 81.2% in the quarter and 84.4% for the year. · Net income of $16.1 million in the quarter and $56.3 million for the year. · Debt-free balance sheet and cash and short-term investments of $53.9 million at year end after $66.3 million of stock re-purchases and dividends paid. · On October 8, 2008, the company was named to Forbes Magazine’s list of the “200 Best Small Companies in America” for the 14th consecutive year. For the quarter, total revenue decreased 6.3%, to $174.8 million from $186.5 million for the same quarter of 2007. Revenue before fuel surcharge decreased 5.5%, to $143.6 million from $151.9 million for the same quarter of 2007. Net income increased 16.8% to $16.1 million from $13.8 million for the same period of 2007.
